Case: 19-2047   Document: 44     Page: 1   Filed: 04/07/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                    LEE A. GREEN,
                   Claimant-Appellant

                            v.

  ROBERT L. WILKIE, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee
              ______________________

                       2019-2047
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 17-4845, Judge Joseph L. Toth.
                 ______________________

                  Decided: April 7, 2020
                 ______________________

    VIRGINIA A. GIRARD-BRADY, ABS Legal Advocates, PA,
 Lawrence, KS, for claimant-appellant. Also represented by
 EVA PERRING.

     SOSUN BAE, Commercial Litigation Branch, Civil Divi-
 sion, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by JOSEPH
 H. HUNT, MARTIN F. HOCKEY, JR., ROBERT EDWARD
 KIRSCHMAN, JR.; MARTIE ADELMAN, Y. KEN LEE, Office of
Case: 19-2047     Document: 44     Page: 2    Filed: 04/07/2020




 2                                            GREEN   v. WILKIE



 General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
                 ______________________

     Before PROST, Chief Judge, DYK and O’MALLEY, Circuit
                            Judges.
 O’MALLEY, Circuit Judge.
     Lee A. Green (“Green”) appeals from a decision of the
 United States Court of Appeals for Veterans Claims (“Vet-
 erans Court”). The Veterans Court affirmed the Board of
 Veterans’ Appeals’ (the “Board”) decision denying Green’s
 claim for an increased disability evaluation for Green’s ser-
 vice-connected dermatophytosis for the period after June
 24, 2009. Because the Veterans Court did not commit legal
 error in affirming the Board’s denial and because we lack
 jurisdiction to review challenges to the Board’s factual de-
 terminations or challenges to the application of the facts of
 the case to the law, we affirm.
                       I. BACKGROUND
     Green served in the United States Marine Corps from
 July 1977 to June 1982. J.A. 12. In September 1998, a
 Department of Veterans Affairs (“VA”) regional office
 (“RO”) awarded a disability rating of 10 percent, for a ser-
 vice-connected skin condition, called dermatophytosis, af-
 fecting Green’s feet and groin. The RO denied Green
 entitlement to service connection for a cardiovascular dis-
 order, gastrointestinal disorder, and genitourinary disor-
 der. J.A. 28, 94–97. Shortly thereafter, Green filed a notice
 of disagreement with the RO’s decision.
     Between 2000 and 2017, the Board remanded the mat-
 ter multiple times for further development of the record.
 J.A. 12, 40. During this time, Green was afforded numer-
 ous examinations by VA examiners regarding the scope
 and extent of his skin disorder. Id.; J.A. 36–37 (discussing
 the results of Green’s February 2007 and August 2007 VA
Case: 19-2047        Document: 44   Page: 3   Filed: 04/07/2020




 GREEN   v. WILKIE                                          3



 examinations), J.A. 45–46. Green was also examined for
 other conditions, such as his gastritis and left flank pain.
 J.A. 47–59. During these examinations, the VA examiner
 would record Green’s complaints and conduct a physical
 exam. See, e.g., J.A. 47–49 (“[Green’s] knees are hurting .
 . . He reports he is having some acid reflux and heart-
 burn.”).
                A. The Board’s First Decision
      On February 2, 2017, the Board: (1) granted an in-
 creased rating of 30 percent for service-connected dermato-
 phytosis for the period from August 15, 1998 to June 23,
 2009; (2) denied entitlement to service connection for a car-
 diovascular disability; (3) denied entitlement to service
 connection for a gastrointestinal disability; and (4) denied
 entitlement to service connection for a genitourinary disa-
 bility including prostatitis and epididymitis to include as
 secondary to service-connected dermatophytosis of the feet
 and groin. J.A. 39.
      With respect to the increased rating of 30 percent for
 Green’s service connected-dermatophytosis from August
 15, 1998 to June 23, 2009, the Board found “that by resolv-
 ing all reasonable doubt in favor of the Veteran, prior to
 June 24, 2009, the Veteran’s service-connected dermato-
 phytosis was shown to have been manifested by constant
 itching.” J.A. 38. The Board noted, however that the evi-
 dence did not meet the criteria for a higher evaluation. Id.
 (“Thus, the criteria for an evaluation of 30 percent, but no
 higher, have been met prior to June 24, 2009. As the pre-
 ponderance of the evidence is against the claim, [] the ben-
 efit-of-the-doubt standard of proof does not apply.”).
     The Board remanded the matter to the RO for the pe-
 riod following June 23, 2009, however, for Green to un-
 dergo a new VA examination and to obtain more recent
 treatment records. J.A. 40–42. The Board noted that, on
 June 23, 2009, an examiner reviewed the results of Green’s
 February 2007 examination with Green for the purpose of
Case: 19-2047     Document: 44     Page: 4    Filed: 04/07/2020




 4                                            GREEN   v. WILKIE



 determining the current severity of the dermatophytosis,
 and the veteran denied any change in his condition. J.A.
 40. The Board determined that “the evidence of record
 [was] clearly stale,” and ordered Green “to undergo a VA
 examination by an appropriate physician to determine the
 current severity of his dermatophytosis of the feet and
 groin area.” Id. Acknowledging that certain conditions,
 “by their inherent nature, wax and wane and accordingly
 are sometimes active and other times not,” the Board
 stated that Green should be afforded a VA examination
 during a period when his condition is most active, if possi-
 ble. Id. (“The Board acknowledges the difficulties in at-
 tempting to schedule a compensation examination during
 a period when the Veteran’s skin condition is most ‘ac-
 tive.’”).
                B. The Board’s Second Decision
     On November 17, 2017, the Board denied Green’s re-
 quest for a disability rating in excess of 10 percent for der-
 matophytosis for the period beginning June 24, 2009. J.A.
 20. After reviewing the evidence, the Board concluded that
 Green was not entitled to a higher rating because “he did
 not have exudation or itching constant [sic], extensive le-
 sions, or marked disfigurement during the pendency of the
 appeal.” J.A. 16. In making its determination, the Board
 noted that Green had received regular medical care for a
 variety of conditions from the G.V. (Sonny) Montgomery
 VA Medical Center, and that the treatment records dated
 after June 24, 2009 indicated that Green had no current
 symptoms of dermatophytosis:
     Specifically, treating notes from September 2009,
     November 2009, and November 2014 indicate that
     the physical exam showed no rash. Treating rec-
     ords from July 2014 indicate negative findings for
     the skin and no reports of rashes, sores, or other
Case: 19-2047        Document: 44   Page: 5   Filed: 04/07/2020




 GREEN   v. WILKIE                                           5



     lesions. A skin assessment in February 2015 indi-
     cated the Veteran’s skin was normal.
 J.A. 16.
      The Board acknowledged that, in February 2017,
 Green was admitted to the G.V. (Sonny) Montgomery VA
 Medical Center’s emergency room for a rash on his legs and
 feet. But upon review of the medical report, the Board con-
 cluded that, even then, Green’s symptoms did not meet the
 criteria for a 30 percent rating. J.A. 16–17. (“A 30 percent
 rating is warranted if eczema is accompanied by exudation
 or itching constant [sic], extensive lesions, or marked dis-
 figurement.”). “At worst, during a flare-up, [Green] had an
 external scaly rash and an erythematous vesicular rash.”
 J.A. 16.
     The Board also stated that, after Green underwent a
 VA examination for his dermatophytosis in May 2017, 1 J.A.
 17, the examiner reported that “the Veteran did not have
 any visible skin conditions and did not have any pertinent
 physical findings, complications, conditions, signs or symp-
 toms related to his dermatophytosis.” Id. The examiner’s
 evaluation pointed out, moreover, that in the past 12
 months, Green had been treated with immunosuppressive
 medications and topical medications for less than six
 weeks. Id.
     The Board acknowledged that, in letters dated July
 2017 and October 2017, a representative noted that Green
 stated that he “suffers from constant pain and itching, as
 well as scaling of his feet, due to his service-connected der-
 matophytosis,” which required constant treatment and
 medication. Id. The Board, however, concluded that
 Green’s statement was outweighed by the post-July 2009


     1   The Board states that this examination took place
 in July 2017, but it appears from the record that it occurred
 on May 15, 2017. J.A. 23.
Case: 19-2047     Document: 44     Page: 6    Filed: 04/07/2020




 6                                            GREEN   v. WILKIE



 treatment records, which did not indicate that Green re-
 ported constant pain and itching to his medical providers,
 or that he required constant medication. Id.
     “For a rating of 30 percent under the pre-August 2002
 regulations, the evidence would have to show exudation or
 itching constant [sic], extensive legions, or marked disfig-
 urement.” Id.; see 38 C.F.R. § 4.118 (2001). But, according
 to the Board, the evidence did not demonstrate such symp-
 toms. J.A. 17. Accordingly, based upon the totality of the
 evidence, the Board concluded that Green’s disability failed
 to meet the criteria for a rating in excess of 10 percent for
 his dermatophytosis under the pre-2002 regulations. 2
              C. The Veterans Court’s Decision
      On appeal to the Veterans Court, Green argued that
 the Board’s reliance on his “lack of complaint” as substan-
 tive negative evidence was erroneous. Green v. Wilkie, No.
 17-4845, 2019 U.S. App. Vet. Claims LEXIS 486, at *2 (Vet.
 App. Mar. 28, 2019). Green argued that “the majority of
 these records involved treatment for things other than
 skin-related issues,” and that he therefore had “no occasion
 or motivation to discuss his [dermatophytosis] condition or
 medications at those times.” Id.



     2    The Board considered Green’s dermatophytosis
 rating under the pre-2002 version of Diagnostic Code 7813,
 which provided more favorable criteria to Green than the
 revised criteria. J.A. 15–16 (“Although an award based on
 the revised criteria is improper prior to the date that crite-
 ria became effective, there is no prohibition against assign-
 ing a rating under the older criteria for the entire period on
 appeal.”). The Board also considered Green’s dermatophy-
 tosis rating under the post-2002 version of Diagnostic Code
 7813 and concluded that a higher disability rating is not
 warranted, but that line of analysis is not at issue here.
 J.A. 18–19.
Case: 19-2047        Document: 44   Page: 7   Filed: 04/07/2020




 GREEN   v. WILKIE                                          7



     In support of his argument, Green cited to Buczynski v.
 Shinseki, 24 Vet. App. 221 (2011), where the Veterans
 Court held that the Board erred by “treating the absence of
 evidence as negative evidence that Mr. Buczynski’s skin
 condition was not exceptionally repugnant.” 24 Vet. App.
 at 224. Green argued that, like Buczynski, the Board erred
 by using the absence of complaints as substantive negative
 evidence that Green did not suffer from constant itching.
 Green, 2019 U.S. App. Vet. Claims LEXIS 486, at *2–3.
     The Veterans Court rejected Green’s argument. It ex-
 plained that, in Buczynski, the Board’s reliance on an ab-
 sence of evidence was erroneous because there was no
 reason why Buczynski’s doctors would have been expected
 to comment on the “repugnance” of the veteran’s condition.
 Id. at *2–3 (citing Buczynski, 24 Vet. App. at 223–24). It
 was not a case “where silence in the records tends to dis-
 prove the fact.” Id. at *3 (citing Buczynski, 24 Vet. App. at
 224). The Veterans Court reasoned that Green’s silence
 “does tend to disprove the fact that he had constant pain,
 itching, and the need for constant medication,” however.
 Green, 2019 U.S. App. Vet. Claims LEXIS 486, at *4. Ac-
 cording to the court, Green’s medical records documented
 numerous occasions where such complaints would have
 been appropriate and recorded, and that Green had exam-
 inations in 2015 and 2017 which were specifically dedi-
 cated to evaluating his skin condition. Id. As a result, the
 Veterans Court concluded that the Board did not clearly
 err by considering Green’s lack of complaints in his medical
 records as substantive negative evidence because “these
 were situations where Mr. Green would have been expected
 to discuss his condition if he was experiencing the symp-
 toms alleged.” Id.
     The Veterans Court further noted that the Board also
 “used actual evidence—several examination reports show-
 ing normal skin—as substantive negative evidence to deny
 a higher rating.” Id. at *3. Although other conditions may
 have precipitated certain VA treatment visits, each visit
Case: 19-2047    Document: 44      Page: 8    Filed: 04/07/2020




 8                                            GREEN   v. WILKIE



 also included skin evaluations, which confirmed that Green
 “had no present rash or other skin conditions.” Id. at 4.
      Because “the evidence predominantly showed that Mr.
 Green did not exhibit symptoms of a skin condition during
 the relevant time period,” the Veterans Court concluded
 that the Board’s decision was adequate for purposes of re-
 view and affirmed. Id. at *4–5 (“What’s left of his argu-
 ment is, in substance, a disagreement with how the Board
 weighed his statements against the medical evidence. As
 it is the Board’s distinct duty to weigh and assess the evi-
 dence of record, the Court declines to engage in such re-
 view.”).
     Green timely appealed to this court. We have jurisdic-
 tion to review issues of statutory and regulatory interpre-
 tation pursuant to 38 U.S.C. § 7292.
                       II. DISCUSSION
     Our jurisdiction to review decisions of the Veterans
 Court is limited by statute. See Githens v. Shinseki, 676
 F.3d 1368, 1371 (Fed. Cir. 2012); Bernklau v. Principi, 291
 F.3d 795, 800 (Fed. Cir. 2002). We have jurisdiction “to
 review and decide any challenge to the validity of any stat-
 ute or regulation or any interpretation thereof . . . and to
 interpret constitutional and statutory provisions, to the ex-
 tent presented and necessary to a decision.” 38 U.S.C.
 § 7292 (2002). We may not, however, review (1) a challenge
 to a factual determination, or; (2) a challenge to a law or
 regulation as applied to the facts of a particular case, ex-
 cept to the extent that such a challenge presents a consti-
 tutional issue. 38 U.S.C. § 7292(d)(2). We “review[] legal
 determinations of the Veterans Court under a de novo
 standard.” Buchanan v. Nicholson, 451 F.3d 1331, 1334
 (Fed. Cir. 2006).
     Green argues that the Veterans Court’s opinion was er-
 roneous because the court (1) misinterpreted 38 C.F.R.
 § 4.118 (2001) by requiring evidence of exudation or
Case: 19-2047        Document: 44     Page: 9      Filed: 04/07/2020




 GREEN   v. WILKIE                                               9



 constant itching, extensive lesions, and marked disfigure-
 ment for purposes of assigning a 30 percent rating; (2) er-
 roneously affirmed the Board’s reliance on evidence
 resulting from evaluations of Green’s non-dermatophytosis
 conditions; and (3) erroneously affirmed the Board’s reli-
 ance on Green’s silence as substantive negative evidence of
 constant itching. We address each issue in turn.
                     A. 38 C.F.R. § 4.118 (2001)
      Under the pre-2002 regulation, a 30 percent rating of
 dermatophytosis is warranted if eczema is accompanied by
 “exudation or itching constant [sic], extensive lesions, or
 marked disfigurement.” 38 C.F.R. § 4.118 (2001). Green
 alleges that the Veterans Court’s decision is legally errone-
 ous because it misinterpreted the regulation and required
 “evidence of all four symptoms for the purpose of assigning
 a 30 percent rating.” Appellant Br. 12. In support, Green
 points to his prior statements, alleging that he suffered
 from constant itching. Id. Green argues that the Court
 could not have affirmed the Board’s decision, “despite evi-
 dence that [Green] suffered from constant itching,” unless
 it interpreted the regulation to require evidence of all four
 symptoms.
     Green, however, mischaracterizes the Veterans Court’s
 opinion. The issue before the Veterans Court was not
 whether 38 C.F.R. § 4.118 required all four symptoms to
 warrant a 30 percent rating. Rather, the Veterans Court
 considered whether Green’s lack of complaint could be con-
 sidered as substantive negative evidence. Green, 2019 U.S.
 App. Vet. Claims LEXIS 486, at *2 (“Green’s argument cen-
 ters on the effect of his lack of complaint.”). There is no
 indication that issues concerning the proper interpretation
 of § 4.118 were before the Veterans Court. The court’s
 opinion “does not address the validity or elaboration of [the
 regulation], or reflect that a different decision would have
 resulted had the position urged by appellant been
 adopted.” Githens, 676 F.3d at 1372.
Case: 19-2047    Document: 44      Page: 10    Filed: 04/07/2020




 10                                           GREEN   v. WILKIE



     In fact, the language of the Veterans Court’s decision
 reflects the correct interpretation of the regulation. In dis-
 cussing the diagnostic criteria for a 30 percent rating, the
 opinion states: “a 30% rating is warranted if the skin dis-
 order is accompanied by ‘exudation or itching con-
 stant [sic], extensive lesions, or marked disfigurement.’”
 Green, 2019 U.S. App. Vet. Claims LEXIS 486, at *2 n.1.
 The Veterans Court emphasized that the “precise basis” of
 the Board’s decision was that “the evidence predominantly
 showed that Mr. Green did not exhibit symptoms of a skin
 condition during the relevant time period.” Id. at *4. In
 other words, the Veterans Court affirmed the Board’s deci-
 sion because the evidence reflected that Green exhibited
 none of the four symptoms during the period of review.
     “We have no jurisdiction over an issue of interpretation
 that does not exist.” Githens, 676 F.3d at 1372. In this
 case, the Veterans Court affirmed the Board’s decision, not
 in spite of evidence demonstrating continuous itching, but
 because of evidence that Green did not suffer any of the
 four symptoms, including constant itching. Accordingly,
 we conclude that the Veterans Court did not misinterpret
 38 C.F.R. § 4.118 in its decision. And, to the extent that
 Green challenges the Board’s determination that his testi-
 mony was outweighed by the evidence in his medical re-
 ports, such a finding is a factual determination—one that
 we lack jurisdiction to review.
   B. Treatment Records Resulting from Examinations of
                Green’s Other Conditions
      Green alleges that the Veterans Court erred when it
 affirmed the Board’s denial because treatment records for
 medical conditions unrelated to the disability at issue are
 not “pertinent,” even if they contain findings regarding the
 claimed disability. Appellant Br. 16. In support of his ar-
 gument, Green cites to 38 C.F.R. §§ 4.1, 4.2, and 4.6, which
 according to Green, establish that treatment records for
Case: 19-2047        Document: 44   Page: 11   Filed: 04/07/2020




 GREEN   v. WILKIE                                          11



 medical conditions unrelated to the disability at issue are
 not pertinent or relevant.
      Green’s interpretation of the regulations is unpersua-
 sive. 38 C.F.R. §§ 4.1, 4.2, and 4.6 do not narrow the uni-
 verse of “pertinent” evidence to treatment records resulting
 from the examination of the particular disability-at-issue.
 For example, 38 C.F.R. § 4.1 recites, in relevant part, that,
 “in the examination and in the evaluation of disability,” the
 disability should be viewed “in relation to its history.” Sec-
 tion 4.1, however, does not indicate that the “history” of a
 disability can only be obtained from medical treatment rec-
 ords reflecting examination for that particular disability.
 And as we have previously held, the VA may consider a
 veteran’s medical records, even if the underlying examina-
 tion was not for the purpose of assessing the veteran’s dis-
 ability claim. See Moore v. Shinseki, 555 F.3d 1369, 1373
 (Fed. Cir. 2009) (“The Veterans Court erred when it deter-
 mined that Moore’s service medical records were not rele-
 vant because they pre-dated the period for which he sought
 disability compensation.”).
       Similarly, as with section 4.1, sections 4.2 and 4.6 do
 not limit the type of examination reports that may be con-
 sidered by the VA or the Board. See 38 C.F.R. §§ 4.2 (“It is
 the responsibility of the rating specialist to interpret re-
 ports of examination in the light of the whole recorded his-
 tory, reconciling the various reports into a consistent
 picture so that the current rating may accurately reflect
 the elements of disability present.”), 4.6 (“Every element in
 any way affecting the probative value to be assigned to the
 evidence in each individual claim must be thoroughly and
 conscientiously studied by each member of the rating board
 . . . .”). If anything, these regulations, which require the
 VA to consider “every element in any way affecting the pro-
 bative value to be assigned to the evidence in each individ-
 ual claim [for disability],” support the Board’s
 consideration of Green’s non-dermatophytosis treatment
 notes, which show that the physical exam of Green’s skin—
Case: 19-2047    Document: 44     Page: 12    Filed: 04/07/2020




 12                                          GREEN   v. WILKIE



 even if only done incident to consideration of a different
 condition—showed no rash, sores, or other lesions. J.A. 16.
     By statute, the VA must consider “all information and
 lay and medical evidence of record in a case before the Sec-
 retary.” 38 U.S.C. § 5107. In this case, the Board properly
 considered all of Green’s medical records discussing the
 condition of his skin, weighed that evidence against
 Green’s lay statements, and concluded that the evidence
 “predominantly showed that Mr. Green did not exhibit
 symptoms of a skin condition during the relevant time pe-
 riod.” Green, 2019 U.S. App. Vet. Claims LEXIS 486, at *4.
 Accordingly, we conclude that the Veterans Court did not
 commit legal error in affirming the Board.
                 C. Absence of Complaints
     Finally, Green argues that the Veterans Court erred
 when it affirmed the Board’s denial because the Board re-
 lied on Green’s failure to complain as “substantive negative
 evidence” that Green did not suffer constant pain, itching,
 and medication requirements. Appellant Br. 13. Green ar-
 gues that the Board’s reliance on silence as substantive
 negative evidence contravenes our precedent. Id. at 18. In
 addition, Green argues that his failure to complain is not
 “pertinent evidence” because “[s]uch evidence [does] not
 tend to prove or disprove the existence of his symptoms at
 that time.” Id. at 16. That is, Green asserts that “[t]he
 Board cannot presume, as a matter of law, that a veteran
 will complain about symptoms of one condition when he or
 she is being evaluated for a separate condition.” Id. at 18.
     Green misunderstands our precedent and the determi-
 nations of the Veterans Court and the Board. Reliance on
 silence as substantive negative evidence is not ispo facto
 erroneous. We have explained that the absence of an entry
 in a record may be admissible if the item or condition ordi-
 narily would be recorded. See AZ v. Shinseki, 731, F.3d
 1303, 1315 (Fed. Cir. 2013) (citing Chesapeake & Del. Ca-
 nal Co. v. U.S., 250 U.S. 123, 129 (1919)). The Board may
Case: 19-2047        Document: 44    Page: 13     Filed: 04/07/2020




 GREEN   v. WILKIE                                              13



 “weigh the absence of contemporaneous medical evidence
 against the lay evidence of record.” Buchanan, 451 F.3d at
 1337.
     Nor are the facts in this case similar to cases where we
 have concluded that the Board erroneously relied on an ab-
 sence of evidence as substantive negative evidence. For ex-
 ample, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.
 2006), on which Green relies, we determined that the Vet-
 erans Court erred by affirming the Board’s finding “that
 lay evidence cannot be credible absent confirmatory clini-
 cal records to substantiate the facts described in that lay
 evidence.” 451 F.3d at 1337. We explained that the rele-
 vant regulatory or statutory provisions did not require both
 medical and competent lay evidence, and that “competent
 lay evidence can be sufficient in and of itself.” Id. at 1335.
 The facts in Buchanan are different from those here. Here,
 the Board did not rely solely on the absence of complaints
 in Green’s medical records from 2009 to 2017 to conclude
 that Green did not suffer from constant itching. Rather,
 the Board considered several reports showing that Green
 had normal skin as substantive negative evidence to deny
 a higher rating. We made clear in Buchanan that the
 Board may “weigh the absence of contemporaneous medi-
 cal evidence against the lay evidence of record.” Id. at
 1337. As the fact finder, the Board “is obligated to, and
 fully justified in, determining whether lay evidence is cred-
 ible in and of itself, i.e., because of possible bias, conflicting
 statements, etc.” Id.
     Similarly, our holding in AZ v. Shinseki, 731 F.3d 1303
 (Fed. Cir. 2013) does not undermine the Veterans Court’s
 decision. In AZ, we explained that “basic evidentiary prin-
 ciples preclude treating the absence of a record of an unre-
 ported sexual assault as evidence of the nonoccurrence of
 the assault.” 731 F.3d at 1318. We agreed with the appel-
 lants that, in cases where an alleged sexual assault is not
 reported, the absence of service records documenting the
 alleged assault is not pertinent evidence that the assault
Case: 19-2047     Document: 44    Page: 14    Filed: 04/07/2020




 14                                           GREEN   v. WILKIE



 did not occur.” Id. But the facts in AZ are also distinct
 from those at issue before us. In this case, the Board relied
 on the lack of complaints regarding constant pain and itch-
 ing in reports that did exist, and which explicitly recorded
 the physical condition of Green’s skin. J.A. 17. Accord-
 ingly, the absence of such evidence is pertinent because “it
 tends to disprove (or prove) a material fact”—that Green’s
 skin is “normal.” AZ, 731 F.3d at 1311. As the Veterans
 Court explained, complaints about constant pain and itch-
 ing would be expected to have been recorded, particularly
 because these examinations were conducted with the spe-
 cific intention of considering Green’s dermatophytosis
 claim. Green, 2019 U.S. App. Vet. Claims LEXIS 486, at
 *4; J.A. 2–3.
     Accordingly, we find that the Veterans Court properly
 determined that the Board did not clearly err by consider-
 ing the absence of complaints in Green’s medical records as
 substantive negative evidence “because these were situa-
 tions where Mr. Green would have been expected to discuss
 his condition if he was experiencing the symptoms alleged.”
 Green, 2019 U.S. App. Vet. Claims LEXIS 486, at *4.
                      III. CONCLUSION
     As explained above, we lack jurisdiction to review chal-
 lenges to the Board’s factual determinations. In addition,
 the Veterans Court did not legally err when it affirmed the
 Board’s reliance on evidence resulting from examinations
 of Green’s other conditions, or when it determined that the
 Board may rely Green’s lack of complaint as substantive
 negative evidence. For these reasons, we affirm the Veter-
 ans Court’s decision.
                        AFFIRMED
                            COSTS
      No costs.